—Appeal by the defen*419dant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered May 20, 1996, convicting him of murder in the second degree, attempted murder in the second degree, robbery in the first degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well settled that evidence offered in rebuttal must counter some affirmative fact which the defendant attempted to prove (see, People v Blair, 90 NY2d 1003; People v Harris, 57 NY2d 335, 345, cert denied 460 US 1047). Here, the detective’s rebuttal testimony that the defendant, in a statement he made at the time of his arrest, claimed that when the crimes were committed he was with a girlfriend on Pitkin Avenue in East New York, was properly offered to counter the defense alibi witness’s claim that the defendant was with her in her Sunset Park apartment at that time (see, People v Gibson, 140 AD2d 453).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.